Exhibit 10.89

FIRST AMENDMENT TO SUBLEASE

THIS FIRST AMENDMENT TO SUBLEASE (this “First Amendment”) is made as of the 8th
day of April, 2009 by and between TITAN PHARMACEUTICAL, INC., a Delaware
corporation (hereinafter “Sublessor”), and ANESIVA, INC., a Delaware corporation
(hereinafter “Sublessee”).

WITNESSETH

WHEREAS, Sublessor and Sublessee entered into that certain Sublease dated as of
March 27, 2009 (the “Sublease”) with respect to certain premises located on the
fifth floor of that building commonly known and designated as 400 Oyster Point
Boulevard, South San Francisco, California (the “Subleased Premises”); and

WHEREAS, the City of South San Francisco has fully and finally determined the
suite designation to be used to identify the Subleased Premises; and

WHEREAS, Sublessor and Sublessee desire to amend the Sublease to incorporate
such governmentally mandated suite designation.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1. All capitalized terms used herein and not otherwise defined herein shall have
the meanings as ascribed to them in the Sublease.

2. The Sublease shall be and hereby is amended to delete any and all references
to words and numbers “Ste. 503” and “Suite 503” as currently set forth therein
and to replace such words and numbers in each instance with the words and
numbers “Suite 502” so as to reflect that the Subleased Premises is and shall be
known and designated as Suite 502 pursuant to the mandate of the City of South
San Francisco. This substitution of the words and numbers “Suite 502” shall
include, without limitation, substitution of such words and numbers in the
notice address of Sublessee under the Sublease.

3. Except as expressly amended and modified hereby, the Sublease shall continue
unmodified and in full force and effect and is hereby ratified and confirmed.
This First Amendment may be executed in counterpart, which, taken together,
shall constitute a single original instrument. Electronic and/or facsimile
signatures on this First Amendment shall be deemed as effective and enforceable
as original signatures; provided, however, each party shall be obligated, on the
request of the other party, to provide such original signature promptly if and
when so requested.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
First Amendment on the day and year written below.

 

    SUBLESSOR:     TITAN PHARMACEUTICALS, INC. Attest:           By:   /s/
Robert Farrell       Name:   Robert Farrell       Title:   President & CEO      
Date:   4/8/09     SUBLESSEE:     ANESIVA, INC. Attest:           By:   /s/
Michael Kranda       Name:   Michael Kranda       Title:   President & CEO      
Date:   __________________